Au6-n~   II.   T~xka




                      October 16, 1957

Honorable 0. B. Ellis                    Opinion No. WU-280
Direotor
Department of Corrections               Re:   Legality of~making
Huntsville, Texas                             payments after August
                                              31, 1957, under the
                                              Eastham prison equip-
                                              ment contract let on
Dear Sir:                                     March 14, 1955.
       your request for an oplnlon dated September 18? 1957,
relates to the legality of the issuance of a warrant to pay
a claim against the appropriations contained in Acts 53rd
Legislature, 1st Called Session, 1954, ch. 8,,Sec. 2, p. 21.
An invoice for partial payment of the contractual obligation
to the Southern Steel Company was returned on September 10,
lg.57by the CTmptroller with a note stating:
                 "I am returning the enclosed,
       voucher for the reason the account being
       incurred in February 1955 is now barred
       from payment bx a statute of limitation
       of this state.
The question presented is whether or not this alaim on the
1954 appropriation is barred by Article 4357, Vernon's Civil
Statutes, which reads in part:
                      .No claim shall be paid
       from appropkitions unless presented to
       the Comptroller for payment within two
       (2) years from the close of the fiscal
       year for which such appropriations were
       made, but any claim not presented for
       payment within such period may be pre-
       sented to the Legislature as other claims
       for which no appropriations are avall-
       able. . . .'
       The close of the fiscal year following the 1954
appropriation was on August 31, 1954 thus claims against
the original 1954 appropriation would normally be barred
Honorable 0. B. Ellis, page 2 (WW-280)

after A ust 31, 1956.   However, the unexpended balance of
       Y appropriation was reappropriated by Acts 54th
this 195
Legislature, 1955, ch. 519, p. 1199 and again reappropriated
by Acts 55th Legislature, Regular Session, 1937, ch. 385,
p. 1049.
       Your question Is thus narrowed to whather or not
reappropriation of the unexpended balances for the'same
purposes as prior appropriations extends the clalm,period .~
of Article 4357 for two years. In construing the pro-
visions of Article 4 57 it Is stated in Attorney General's
Opipion V-l416 (19523 :
                 "The provision of Article 4357
       here involved'Is a limitation statute,
       and it must be construed in the light
       of the object for its enactment. The
       purpose of~this provision was to elimi-
       nate a necessity for the Comptroller to    I,
       carry stale appropriation accounts on
       his books in the likelihood,that there
       might be outstanding claims against them.
       It was not designed to affect the payment
       of claims against accounts which have
       been kept current by reappropriation. . . .'
See also Attorney General's Opinion MS-lo:
                "This construction of Article 4357
      was not intended to limit the fiscal years
      to the first year the appropriated funds
      were available, but is intended to apply
      to all fiscal years during which the
      appropriated funds are available for dis-
      bursement. . . ."
       We think it is clear, therefore, that the claim in
question is not barred by Article 4357 because the un-
expended balance has been kept current by reappropriation.
It is our further opinion that Section 6 of Article VIII
of the State Constitution would not be violated by the
payment of the claim under consideration. The intention
of the framers of Section 6, Article VIII was to allow the
Legislature to re-examine every two years the disposition
of unexpended balances of prior appropriations. This the
Legislature has done by reappropriation. There is no
appropriation of money for a longer term than two years.
       You are further advised that the reappropriation
in 1957 extended the period for payment of claims of the
Honorable 0. B. Ellis, page 3 (WW-280)

Southern Steel Company until August 31, 1959.


                  Article 4357, Vernon's
                  Civil Statutes does not
                  prevent payment after two
                  fiscal years of claims
                  from the unexpended bal-
                  ance of a prior appropria-
                  tion which has been kept
                  current by reappropriation.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                               BY    b--
                                    Waco Stewart
                                    Assistant
MS:wam
APPROVED:
OPINION COMMITTBB
Geo . P. Blackburn, Chairman
B. H. nmmins,   Jr.
John B. Webster
W. V. Geppert
REVIEWEDFOR TREATTORIKEYGENERAL
BY:
     James N. Ludlum